Order entered October 17, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01055-CV

                           IN THE INTEREST OF A.S., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 15-00707-W

                                            ORDER
       We GRANT April E. Smith’s amended motion to withdraw and appoint substitute

counsel and DIRECT the Clerk of the Court to remove Ms. Smith as counsel for Father.

       We ORDER the trial court to conduct a hearing to determine whether Father desires to

prosecute this appeal. If the trial court determines Father does not desire to prosecute this

appeal, it shall make a finding to that effect. If the trial court determines Father desires to

prosecute the appeal, it shall next determine whether Father is entitled to appointed counsel. If

the trial court determines Father is entitled to appointed counsel, the trial court shall appoint

counsel to represent Father. If the trial court determines Father is not entitled to appointed

counsel, the trial court shall then determine whether Father has retained counsel to represent him.

Because this is an accelerated appeal, we ORDER the trial court to transmit to this Court, within

twenty (20) days of the date of this order, the reporter’s record from the hearing and a
supplemental clerk’s record containing the written findings of fact, any supporting

documentation, and any orders.

           We DIRECT the Clerk of this Court to send a copy of this order to (1) the Honorable

Andrea Martin, Presiding Judge of the 304th Judicial District Court; (2) Marty Grant, Official

Court Reporter of the 304th Judicial District Court; (3) Ms. Smith; (4) Father; and (5) all other

parties.

           We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated twenty-five (25) days from the date of this order or when the supplemental record is

received, whichever is earlier.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE